On Certified Order of the Supreme Court of New Jersey, No. D-30-94. This cause is pending before the Supreme Court of Ohio in accordance with the reciprocal discipline provisions of Gov.Bar R. V(11)(F).
On January 19,1995, the Office of Disciplinary Counsel of the Supreme Court of Ohio filed with this court a certified copy of an order of the Supreme Court of New Jersey in In the Matter of Robert J. Vedatsky, case No. D-30-94, reprimanding respondent, Robert J. Vedatsky, a.k.a. Robert Jay Vedatsky, effective November 29, 1994.
On January 26, 1995, this court ordered respondent to show cause why identical or comparable discipline should not be imposed in this state. Respondent did not file a response to said show cause order and this cause was considered by the court. On consideration thereof,
IT IS ORDERED AND ADJUDGED by this court, effective May 1,1995, that pursuant to Gov.Bar R. V(11)(F)(4), respondent, Robert J. Vedatsky, Attorney Registration No. 0054960, last known address in Voorhees, New Jersey, be publicly reprimanded.
IT IS FURTHER ORDERED that the Clerk of this court issue certified copies of this order as provided for in Gov.Bar R. V(8)(D)(1), that publication be made as provided for in Gov.Bar R. V(8)(D)(2), and that respondent bear the costs of publication.
IT IS FURTHER ORDERED, sua sponte, that service shall be deemed made on respondent by sending this order, and all other orders in this case, by certified mail to the most recent address respondent has given to the Attorney Registration Office.
IT IS FURTHER ORDERED that the Clerk of this court issue certified copies of this order as provided for in Gov.Bar R. V(8)(D)(1), that publication be made as provided for in Gov.Bar R. V(8)(D)(2), and that respondent bear the costs of publication.
Moyer, C.J., Douglas, Wright, Resnick, F.E. Sweeney, Pfeifer and Cook, JJ., concur.